Citation Nr: 1444052	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder (claimed as upper respiratory infections and bronchitis).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability (claimed as anxiety and posttraumatic stress disorder (PTSD)), to include as secondary to a service-connected disability.  

3.  Entitlement to a compensable evaluation for giardiasis and irritable bowel syndrome (IBS), to include whether a separate rating is warranted for IBS.

4.  Entitlement to a compensable evaluation for status post hemorrhoidectomy and sphincterectomy for hemorrhoids and anal fissure.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1993.  He was stationed in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As the Veteran resides in Jackson, Mississippi the claims file should be transferred to the Jackson RO.

In June 2009, the RO denied the Veteran's request to reopen a previously denied claim of service connection for stomach ulcers/stomach problems and denied a compensable evaluation for status post hemorrhoidectomy and sphincterectomy for hemorrhoids and anal fissure.  The Veteran perfected the stomach claim, but subsequently withdrew that claim in August 2011.  Thus, the stomach issue is no longer in appellate status.

In December 2010, the RO declined to reopen previously denied claims of service connection for PTSD and upper respiratory infection, and denied a compensable evaluation for giardiasis and irritable bowel syndrome.

The RO initially denied service connection for upper respiratory infection in June 1993, PTSD in July 2002, and anxiety in January 2004.  The Board denied service connection for PTSD in January 2005.  The psychiatric and respiratory issues have been recharacterized as noted on the title page to reflect the nature of the claims, the medical evidence of record, and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record).

The Veteran has asserted in the context of his increased evaluation claims that he is unemployable.  A claim for TDIU is part of all claims for increase where unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim is therefore on appeal.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for an acquired psychiatric disability and a respiratory disorder, the issue of entitlement to an increased rating  status post hemorrhoidectomy and sphincterectomy for hemorrhoids and anal fissure, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1993 rating decision denied service connection for upper respiratory infections on the basis that there was no evidence of a chronic condition that could be associated with the acute upper respiratory infections shown during service; this decision is final.
 
2.  The Veteran's lay statements regarding recurrent respiratory problems received since the June 1993 decision relate to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder and raise a reasonable possibility of substantiating the underlying claim.

3.  An unappealed January 2005 Board decision denied service connection for a psychiatric disability on the basis that the Veteran did not currently have PTSD; this decision is final.

4.  VA treatment records containing a diagnosis of PTSD received since the January 2005 decision relate to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability and raise a reasonable possibility of substantiating the underlying claim.

5.  Giardiasis and IBS has been manifested by diarrhea with more or less constant abdominal distress for the entire period on appeal.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the June 1993 rating decision to reopen this claim of service connection for a respiratory disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received since the January 2005 Board decision to reopen this claim of service connection for an acquired psychiatric disability.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2013).

3.  The criteria for a disability rating of 30 percent, but not higher, for giardiasis and IBS have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code (DC) 7319 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board has reviewed the evidence added to the record since the last final denial of the respiratory and psychiatric claims in June 1993 and January 2005, respectively, and finds that the evidence is new and material.  Consequently, the claims are reopened.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2013).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
	
To the extent that separate VCAA notice was not provided, the VCAA notice was deficient.  Nevertheless, the Veteran's interest that the VCAA notice was designed to protect, that is, notice of the type of evidence necessary to substantiate the claim, was provided in the January 2011 statement of the case (SOC).  Moreover, the Veteran has demonstrated actual knowledge of the requirements for increased rating as evidenced by his written statements and hearing testimony.  Furthermore, he has been afforded the opportunity to submit additional evidence.  

Although the VCAA notice was not provided in a separate document apart from the SOC, the essential fairness of the adjudication was not affected because the Veteran has expressed actual knowledge of the type of evidence needed to substantiate the claim and he had the opportunity to submit additional evidence and argument.  Based on the facts and circumstances of the entire record, the Veteran was not prejudiced by the deficiency in VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his increased rating claim.  VA assisted the Veteran in the procurement of VA treatment records.  Although the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA), those records are not of file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The SSA records are not relevant because the Veteran has indicated that a leg disorder was the basis for the claim.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in July 2008 and November 2010.  The Board finds that no further notice or assistance is required.

III.  Increased Rating

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  

To the extent that the Veteran argues entitlement to separate ratings for IBS and giardiasis, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Currently the Veteran's IBS is rated under 38 C.F.R. § 4.114, DC 7319, which provides that a maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate IBS productive of frequent episodes of bowel disturbance, with abdominal distress.  A noncompensable rating is warranted for mild IBS productive of disturbances of bowel function with occasional episodes of abdominal distress.

Initially, the Board notes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Veteran is not presently service-connected for diverticulosis.  There is no medical evidence of any distinction between IBS and diverticulosis regarding the Veteran's symptomatology. Therefore, the Board will assume that all of the Veteran's symptomatology is attributed to his service-connected giardiasis and IBS.

The Veteran underwent an evaluation of his IBS in July 2008.  He reported 6 to 8 watery stools during a 5 to 10 day period every 1-2 months with abdominal pain, and abdominal cramping with every bowel movement.  The examiner indicated that the Veteran's IBS did not affect his activities of daily living or work. 

A January 2009 VA treatment record shows that the Veteran reported a history of diarrhea since returning from Desert Storm.  In June 2009, he gave a history of loose stools "mostly five times a day."

In November 2010, the Veteran submitted to a VA examination of his IBS during which he reported that this condition was "about the same" in that he continued to have 5 to 8 stools daily.  He also reported mild occasional fecal leakage that did not require a pad.  The examiner noted that the Veteran's IBS resulted in increased abseentism, poor social interactions, and pain.  He also noted that VA treatment records contained a diagnosis of diverticulosis.

A March 2011 VA treatment record shows that the Veteran complained of chronic stomach pain and diarrhea.  

During the August 2011 Board hearing, the Veteran testified that he had had daily diarrhea "for a long time."  He stated that this interrupts his ability to cut hair sleep because he must frequently use the bathroom.  

Based upon review of the evidence outlined above, the Board finds that the Veteran is entitled to a disability rating of 30 percent for giardiasis with IBS for the entire period on appeal.  The Veteran has reported daily diarrhea and more or less constant abdominal pain.  This has been well documented throughout his treatment records, and has been noted to significantly impact his work.  In addition, he has reported a problem with mild occasional fecal incontinence.  This is the highest scheduler disability rating possible for IBS.  See 38 C.F.R. § 4.114, DC 7319.

There is no alternate DC that would afford the Veteran a greater rating for his giardiasis and IBS. As discussed above, the schedule of ratings for the digestive system, to include DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  Without adhesions of the peritoneum, anemia, malnutrition, and inability to gain weight, it simply cannot be said that complaints of constant diarrhea and abdominal pain/cramping are sufficient to warrant a rating greater than 30 percent under DC 7301 (adhesions of peritoneum), DC 7308 (postgastrectomy syndromes), DC 7323 (ulcerative colitis), or DC 7328 (resection of the small intestine).  Nor is there evidence of chronic weight loss, ulcers, hemorrhaging, ascites, or other problems that would warrant a greater rating under any other DC for the digestive system.

Finally, DC 7332 provides ratings based on impairment of sphincter control.  Healed or slight impairment of sphincter control, without leakage, is rated 0 percent disabling.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. 
§ 4.114, DC 7332 (2013). 

The Veteran has reported occasional mild occasional fecal leakage.  See November 2010 VA Examination Report.  However, the evidence does not reflect that he experiences moderate leakage.  Nor does the evidence show any rectum or anus problems.  Thus, a higher rating under DC 7332 is not warranted.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's IBS with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In fact, the Veteran has been awarded the maximum rating under those rating criteria.  Specifically, the Veteran primarily reports constant diarrhea, abdominal pain/cramping, and mild occasional fecal leakage.  As discussed above, the current 30 percent rating is adequate to fully compensate the Veteran for his abdominal pain, diarrhea, fecal leakage, and other symptoms.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened; to that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened; to that limited extent, the appeal is granted.

A 30 percent rating for IBS over the entire period on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Respiratory Disorder

The Veteran's claim for a respiratory disorder rests upon several different theories of entitlement.  He asserts that his respiratory problems were caused by the inhalation of smoke and fumes from burning oil fires and burning feces during the several months that he spent in Southwest Asia.  In March 2010, the RO made a formal finding of lack of information to corroborate the Veteran's stressors.

The Veteran also contends that his respiratory problems are a result of an undiagnosed illness.

The DD 214 confirms the Veteran's active duty in Southwest Asia between October 1990 and April 1991.  His military occupation specialty (MOS) was that of fire support specialist.

STRs show that in June 1988, prior to active duty in Southwest Asia, the Veteran was treated for a slight productive cough, headache, mild fever, and sore throat.  He was diagnosed with an upper respiratory infection, probable strep, with bronchitides.  In December 1988, the Veteran complained of a sore throat and non-productive cough.  The impression was pharangitis - upper respiratory infection.  He was diagnosed with upper respiratory infection again in May 1989 and August 1989 after complaining of a sore throat, difficulty breathing, and a dry cough.  In December 1992, after returning from Southwest Asia, the Veteran complained of a stuffy head, cough, and runny nose of two months' duration; he was diagnosed with a cold/upper respiratory infection.  A March 1993 separation examination contains a normal clinical evaluation of all systems; a chest X-ray was normal.  

A post-service August 1993 VA examination shows that the Veteran gave a history of "a type of respiratory infection while in Saudi Arabia" that had not recurred since his return to the United States two years earlier.  A respiratory examination was normal.  The examiner diagnosed "upper respiratory infection, healed."

An October 2000 treatment record shows that the Veteran reported a history of chronic bronchitis.  A November 2000 chest X-ray was normal.  The lungs were clear upon examination in June 2003.

A June 2009 VA treatment record reflects that the Veteran reported having to burn feces while in Saudi Arabia, an activity that reportedly "took all day."  He was also exposed to smoke and fire from tanks and scud missiles, as well as oil fumes.  He reported having to wear a gas mask for 24 hours after the gas alarm went off.  The Veteran gave a history of breathing difficulty during his deployment.  He reported having bronchitis during service.  He indicated that he went to sick call "two times" and did not remember the treatment.  Current complaints included coughing episodes and bronchitis "the last five years."  

A March 2010 chest X-ray showed a rounded peripherally opacified 1.3 cm focus overlying the posterior right eighth rib, which was noted to be grossly unchanged from a December 2009 chest X-ray.  A subsequent CT scan revealed minimal atelectasis/infiltrates at the right lung base anteriorly.  A few subcentimeter mediastinal lymph nodes were noted, but no pathologically enlarged mediastinal lymph nodes or other masses were identified.  

The Veteran submitted to a VA examination in November 2010.  He gave a history of breathing difficulty when running while in Saudi Arabia.  He reportedly went to sick call 5-6 times, but was told "nothing could be done."  He stated that he continued to have difficulty breathing upon returning to the United States and subsequently developed a productive cough.  The Veteran indicated that while he had quit smoking cigarettes, he currently smoked two cigars a day.  Pulmonary function studies indicated an obstructive ventilary defect.  The examiner reviewed the March 2010 test results and diagnosed chronic bronchitis.  In a December 2010 addendum, the examiner reviewed the claims file, to include STRs, and opined that the Veteran's chronic bronchitis is less likely as not caused by or a result of environmental hazards in the Gulf War.  She explained that the Veteran's "years of smoking history has a higher probability of causing his chronic bronchitis symptoms than the months spent in the Gulf War."

During the October 2012 Board hearing, the Veteran stated that he was treated three times for breathing problems while in Saudi Arabia.  He indicated that the reason these records are not in his STRs is because of the disorder and movement that surrounded his unit.

The Veteran has reported symptoms involving his respiratory system-coughing and difficulty breathing.  Such symptoms may be a manifestation of an undiagnosed illness.  See 38 C.F.R. § 3.317(b).  The Veteran's respiratory problems have been attributed to a known clinical diagnosis-chronic bronchitis.  Therefore, he does not have a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  

However, review of the evidence of record raises another possible basis for entitlement.  STRs dated in May, August and September 1989 show that the Veteran smoked one pack of cigarettes per day.  In June 1990, it was noted that the he smoked six cigarettes per day.  In December 1992, it was noted that he smoked half a pack of cigarettes per day.  A March 1993 separation examination indicates that the Veteran had stopped smoking one month earlier.  The Veteran maintains that he "smoked a lot" while in Saudi Arabia.  See August 2011 DRO Hearing Transcript.  Post-service VA treatment records reflect attempts and failure to quit the habit.  Most recently, the November 2010 VA examination report shows that he had switched to smoking cigars.

The Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No. 105-206, prohibits service connection for disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service.  112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 1103 and implemented at 38 C.F.R. § 3.300).  Section 1103 does not, however, affect veterans currently receiving benefits or veterans who filed claims on or before June 9, 1998.  The Veteran filed his initial claim in May 1993.  Therefore, a remand is necessary for consideration of the appeal under the law and regulations existing before June 9, 1998.  Remand is also required to obtain an addendum medical opinion.

Acquired Psychiatric Disability

The Veteran contends that his current psychiatric disability is related to service.  He maintains that while stationed in Southwest Asia during the first Persian Gulf War, he was exposed to combat conditions such as seeing scud missiles blow up nearby, fearing he would be captured, engaging in body parts recovery, and witnessing another soldier shoot himself in the leg.  In the alternative, the Veteran contends that his current psychiatric disability was caused, or has been aggravated, by his service-connected disabilities.

38 C.F.R. § 3.304 has been amended with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  The Veteran was not notified of the amendment to the regulation.  This must be done on remand.

The record demonstrates a very complex psychiatric history in this case further complicated by substance abuse and childhood trauma.  In addition, the Veteran almost amputated part of a leg in a 1997 work-related accident and receives SSI benefits.  Varying diagnoses have been attributed to the Veteran's psychiatric complaints-such as anxiety disorder, bipolar disorder, and major depressive disorder-and the record contains conflicting medical opinions on whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD.

The record contains a July 2010 (with November 2010 addendum) VA examination report.  The examiner reviewed the claims file and diagnosed cannabis dependence.  She found that the Veteran did not meet the criteria for PTSD.  She acknowledged a past diagnosis of PTSD, but noted that previous psychometric testing did not contain scales to check validity.  The examiner did not consider the medical history report that accompanies the March 1993 separation examination, which shows that the Veteran complained of depression and reported having been evaluated by a psychiatrist while stationed at Fort Hood in 1989.  She did not address the other diagnosed psychiatric disabilities made by the Veteran's psychiatric care providers, such as bipolar disorder and depression.  Nor did she consider the theory of secondary service connection. 

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.

In addition, as discussed above, the Veteran contends that he received in-service psychiatric treatment in 1989 while stationed at Fort Hood.  These records must be obtained.

Finally, a complete service personnel file should be obtained to verify the Veteran's account of combat participation.

Hemorrhoids

During the August 2011 and October 2012 hearings, the Veteran stated that the April 2009 VA examination, which indicated no hemorrhoids were present, was inadequate in that the examiner did not do a thorough rectal examination.  Specifically, he maintains that hemorrhoids were noted during a colonoscopy performed two weeks later (in May 2009) at the Biloxi VAMC.  See also March 2011 VA Form 9.  A November 2010 VA general medical examination revealed external hemorrhoids.  In addition, the Veteran testified that this condition has worsened in severity since the April 2009 VA examination.  

In addition, the record contains conflicting evidence with respect to the cause of the Veteran's anemia.  The April 2009 VA examiner found that the anemia was "most likely" due to the Veteran's nonservice-connected gastritis, while VA treatment records attribute this condition to either the Veteran's hemorrhoids or gastritis.

Thus, a new VA examination should be provided to assess the current severity of this service-connected disability. 

In addition, the claims file does not contain the May 2009 VA treatment records for the Veteran's colonoscopy.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, an attempt should be made to obtain these records from the Biloxi VAMC.

TDIU

The Veteran contends that he is unemployable as a result of his hemorrhoids and IBS.  The evidence of record establishes that the Veteran has not worked since 2000.  Prior to adjudication of the TDIU issue, however, the Board finds that a medical opinion as to the effect of the Veteran's service-connected disabilities on his employability is necessary. 

The Veteran should also be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate entitlement to TDIU.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Transfer the claims file to the Jackson RO.

2. Send the Veteran VCAA notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to (a) verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010, and (b) the issue of entitlement to TDIU. 

3. Ask the National Personnel Records Center (NPRC) to determine if there are any inpatient or clinical records related to the Veteran extant for the period January 1989 to December 1989 generated by the Darnall Army Medical Center, Fort Hood, Texas.  If mental health treatment records are filed in a separate repository, the NPRC should check any mental health record repository for the period January 1989 to December 1989 for records related to the Veteran.  All efforts to obtain these records should be documented in the claims file.

Also ask the NPRC to provide any additional service personnel records not already provided.

4. Associate with the claims file VA treatment records from the Biloxi VAMC for the period of May 2009.  The Board is specifically interested in records concerning the Veteran's colonoscopy.

5. After 1 and 2 above are completed, schedule a VA examination by an appropriate medical professional to determine the nature, extent, and etiology of any psychiatric disorder that the Veteran has.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  For any psychiatric disability, to include PTSD, diagnosed on examination, the examiner should answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service?

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

In answering these questions, the examiner must specifically address the relevant STRs (including the March 1993 medical history report) and all relevant post-service treatment records (including the Veteran's childhood trauma and his 1997 work-related leg injury).  

All opinions expressed must be supported by complete rationale.  

6. Request an addendum opinion from the same VA examiner who conducted the November 2010 examination and provided the December 2010 addendum.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.

The examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran developed nicotine dependence during active service.

If nicotine dependence was incurred in service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder is due to nicotine dependence that began in active service.  In making a determination on whether nicotine dependence is the proximate cause of a lung disorder occurring after service, the examiner must discuss: (1) the likelihood that tobacco use caused by any service-related addiction led to or made worse any currently diagnosed lung disorder, and (2) whether there is a supervening cause of the diagnosed disorder, which cause is viewed as severing the connection to any service-acquired nicotine dependence (such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents). 

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any lung disorder is due to tobacco use solely during active service.

All opinions expressed must be supported by complete rationale.  

If the clinician is not available, the matter should be referred to another appropriately qualified clinician who should be asked to answer the questions posed in the Board's August 2011 remand decision.

7. After 3 above is completed, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected hemorrhoids.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All necessary tests are to be conducted and clinical findings reported in detail. 

The examiner must assess the severity of the Veteran's hemorrhoids and include a discussion as to whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner is also asked to indicate whether the hemorrhoid disability is manifested by persistent bleeding with secondary anemia, fissure, or fecal leakage.

The examiner must reconcile the conflicting evidence in the records regarding the Veteran's manifestations of hemorrhoids.  Specifically, some of the outpatient records in the claims file note that the Veteran's anemia is possibly due to his hemorrhoids, while the April 2009 VA examination indicates that the anemia is due to the nonservice-connected gastritis.

Additionally, the examiner is to provide an opinion as to whether the Veteran's service-connected disabilities, without regard to age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

All opinions expressed must be supported by complete rationale.  

8. Then, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


